DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant amended claim 1 to require that the tubular reservoir comprises a tubular pliable wall of uniform diameter and that at least one of the springs within the reservoir is configured to bear against the tubular pliable wall to retain the uniform diameter of the tubular pliable wall by preventing collapse of the tubular pliable wall when the reservoir is being compressed, as well as to require that the negative pressure produced by the device not exceed 30 mmHg. This overcomes the previous rejection of claim 1 under 35 U.S.C. 103 over Hesse et al. (U.S. Patent No. 2,947,470) in view of Costella et al. (U.S. Patent Application No. 2015/0013671) and Huck et al. (U.S. Patent No. 4,578,060). This further distinguishes over the following disclosures:
Tussey et al. (U.S. Patent No. 3,779,243) discloses a surgical evacuator with internal springs, but is silent with respect to whether or not the springs bear against the wall to retain the diameter of the wall.
Gerow (U.S. Patent No. 4,957,487) discloses a negative pressure evacuation reservoir with a tubular pliable wall of uniform diameter and internal springs that prevent the full collapse of the reservoir, but is silent with respect to whether or not the springs bear against the wall to retain the uniform diameter when the reservoir is being compressed.
McElvenny et al. (U.S. Patent No. 3,115,138) discloses a surgical evacuator with a tubular pliable wall of uniform diameter and internal springs that prevent. The springs appear to bear against the wall when the reservoir is compressed, but do not retain its uniform diameter.
Hu et al. (U.S. Patent No. 8,753,322) discloses a negative pressure apparatus that is capable of sustaining substantially constant, low negative pressures, but employs a substantially different structure to the claimed invention.
Asfora (U.S. Patent No. 6,923,799) discloses a subdural evacuating system and a negative pressure device for producing suitable negative pressures of less than 1.2 inches of mercury (about 30 mmHg). The negative pressure device has a substantially different structure than the claimed device.
Accordingly, claims 1-17 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tussey et al. (U.S. Patent No. 3,779,243) discloses a surgical evacuator.
Gerow (U.S. Patent No. 4,957,487) discloses a negative pressure evacuation reservoir.
McElvenny et al. (U.S. Patent No. 3,115,138) discloses a surgical evacuator.
Hu et al. (U.S. Patent No. 8,753,322) discloses a negative pressure apparatus.
Asfora (U.S. Patent No. 6,923,799) discloses a subdural evacuating system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781